Broyles, J.,
dissenting. The evidence shows that the defendant was a negro who was employed in a pool-room. He was described by one of the State’s witnesses as a “suspicious character.” The undisputed evidence was that he had a barrel of whisky in his possession. This court will take judicial cognizance that a barrel of whisky costs considerable money, and the possession of such a large and costly quantity of intoxicating liquor by a negro who works in a pool-room and who is “a suspicious character” would, in my opinion, authorize the inference that he had the liquor, not for his own consumption, hut for the purpose of unlawfully disposing of it. This inference, of course, could be rebutted, but in" this case the defendant offered no evidence. He did not even go upon the stand to make a statement in the case, and offered no explanation whatever of why he had this large amount of whisky. This court has repeatedly held that where there is any evidence to sustain a conviction by the jury, or by the mayor, or recorder (exercising the functions of both judge and jury), this court is not authorized to, and will not, interfere. Hnder the facts in this case I do not see how it can be said that there is no evidence to sustain the judgment of the mayor and the judgment of the judge of the superior court.